COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Nephrology Leaders and Associates, PLLC and Mohammed Atiq
                          Dada, MD

Appellate case number:    01-19-00841-CV

Trial court case number: 2017-21479

Trial court:              190th District Court of Harris County

        Relators, Nephrology Leaders and Associates and Mohammed Atiq Dada, have filed a
petition for writ of mandamus challenging various portions of two orders issued on August 7,
2019: (1) the trial court’s “Order Regarding Parties’ Claim of Privilege and Determination of
Relevance” and (2) the trial court’s “Order on Outstanding Discovery Issues.” The Court requests
that real parties in interest file a response to the petition for writ of mandamus by December 2,
2019.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau_
                                 Acting individually

Date: ____October 31, 2019___